United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                 No. 19-2416
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                             Aaron Ramon Jefferson

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                 ____________

                           Submitted: April 16, 2020
                               Filed: May 22, 2020
                                [Unpublished]
                               ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

       Aaron Jefferson pleaded guilty to two counts of possession with intent to
distribute cocaine, see 21 U.S.C. §§ 841(a)(1), (b)(1)(C), one count of possession
of a firearm in furtherance of a drug trafficking crime, see 18 U.S.C. §
924(c)(1)(A)(i), and one count of being a felon in possession of firearm, see 18
U.S.C. §§ 922(g)(1), 924(a)(2). At sentencing, the district court1 grouped
Jefferson’s drug and felon-in-possession offenses pursuant to U.S.S.G. § 3D1.2,
and the parties agreed with the district court’s calculation of a total offense level of
21, a criminal history category of IV, and an advisory sentencing guidelines range
of 57 to 71 months for those predicate offenses, to be followed by a mandatory
consecutive 60-month sentence for the § 924(c) offense. Jefferson then requested a
downward variance for a combined sentence of 84 months. The district court
denied the request for a variance and imposed a within-guidelines sentence of 60
months’ imprisonment for the drug and felon-in-possession offenses to be followed
by the mandatory consecutive 60-month sentence for the § 924(c) offense.

       On appeal, Jefferson argues that the district court “erred when it attached the
mandatory 60-month sentence to his firearm charge instead of his drug charges.”
According to Jefferson, the legislative intent behind § 924(c) requires the district
court to calculate the guidelines range for his predicate drug offenses without
considering his felon-in-possession offense. We generally review a district court’s
legal conclusions de novo, see, e.g., United States v. Becerra, --- F.3d ---, 2020 WL
2201761, *3 (8th Cir. May 7, 2020), but because Jefferson did not raise this
argument below, we review for plain error, see United States v. Vaughn, 519 F.3d
802, 804 (8th Cir. 2008).

        We conclude Jefferson’s statutory argument is misplaced for three reasons.
First, Jefferson’s only support for his position that the district court must ignore his
felon-in-possession offense is that the “purpose” of § 924(c) was to combat the
“dangerous combination of drugs and guns.” This assertion in hand, he concludes
that sentencing him for being a felon in possession of a firearm and for possessing
a firearm in furtherance of a drug trafficking crime punishes the same conduct.
Yet we have previously explained that violations of § 922(g)(1) and § 924(c) are
1


      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                          -2-
distinct offenses because “each provision requires proof of a fact which the other
does not.” United States v. Jones, 266 F.3d 804, 813 (8th Cir. 2001). Second, the
guidelines already account for Jefferson’s concern. If he had been convicted of
only the drug counts and the § 922(g)(1) count, he would have been subject to a
four-level increase under U.S.S.G. § 2K2.1(b)(6)(B) for possessing a firearm in
connection with another felony offense. Because he was also convicted under
§ 924(c), however, the district court did not apply that four-level enhancement.
See U.S.S.G. § 2K2.4 cmt. n.4. Finally, § 924(c) sets out a “straightforward
statutory command” that the 60-month mandatory sentence is to be imposed
consecutively to “any other term of imprisonment.” United States v. Gonzales, 520
U.S. 1, 6 (1997). Thus, we are unpersuaded by Jefferson’s contention that the
district court plainly erred in interpreting § 924(c) and calculating his guidelines
range in light of his felon-in-possession conviction.

        The Government suggests Jefferson’s argument could be read as a challenge
to the district court’s grouping of his drug and felon-in-possession offenses in
calculating his advisory sentencing guidelines range. To the extent Jefferson raises
this contention, it is foreclosed by precedent. See United States v. Bell, 477 F.3d
607, 615 (8th Cir. 2007) (holding that it is appropriate for a district court to group a
drug trafficking count with a felon-in-possession count when the relevant firearm
facilitates drug trafficking); cf. United States v. Espinosa, 539 F.3d 926, 929 (8th
Cir. 2008) (finding the district court did not err by failing to group a drug count
and a count for being a prohibited person in possession of a firearm under
§ 3D1.2(a) where the relevant “firearms were not connected to . . . [the]
manufacture of methamphetamine”).

       As we have previously explained, “Guideline § 3D1.2 instructs that ‘[a]ll
counts involving substantially the same harm shall be grouped together,’ and
outlines four situations in which counts involve substantially the same harm.”
Espinosa, 539 F.3d at 929. As relevant here, § 3D1.2(c) provides for grouping
“[w]hen one of the counts embodies conduct that is treated as a specific offense

                                          -3-
characteristic in . . . the guideline applicable to another of the counts.” Because
“[f]irearms are the tools of the drug trade providing protection and intimidation,”
United States v. Linson, 276 F.3d 1017, 1019 (8th Cir. 2002), Jefferson’s drug
counts and his felon-in-possession count each “include[] conduct that is treated [by
the sentencing guidelines] as specific offense characteristics in the other offense,”
Bell, 477 F.3d at 614; see also U.S.S.G. §§ 3D1.2(c); 2D1.1(b)(1); 2K2.1(b)(6)(B).
This does not change when the defendant has also been convicted under § 924(c)
for possession of a firearm in furtherance of a drug trafficking crime. Bell, 477
F.3d at 615. We thus find it axiomatic that the district court did not plainly err
when following this court’s clear instruction. See Vaughn, 519 F.3d at 804.

       Next, Jefferson argues that his sentence is substantively unreasonable. We
review the reasonableness of a sentence for an abuse of discretion. United States v.
Petersen, 848 F.3d 1153, 1157 (8th Cir. 2017). “A district court abuses its
discretion and imposes an unreasonable sentence when it fails to consider a
relevant and significant factor, gives significant weight to an irrelevant or improper
factor, or considers the appropriate factors but commits a clear error of judgment in
weighing those factors.” United States v. Kreitinger, 576 F.3d 500, 503 (8th Cir.
2009). “[S]entences that fall within the Guidelines range are presumptively
reasonable on appeal.” United States v. Townsend, 617 F.3d 991, 994 (8th Cir.
2010).

       Jefferson contends that the district court abused its discretion by failing to
consider the relevant sentencing factors listed in 18 U.S.C. § 3553(a) and
improperly weighing other factors. According to Jefferson, the district court
“failed to give proper weight to [his] difficult childhood and his personal
characteristics,” ignored his respect for the law, failed to account for potential
sentencing disparities, and “gave zero consideration” to his argument that it should
vary downward in light of the “purpose” of 18 U.S.C. § 924(c) because the statute
was “not intended to enhance other firearm offenses.” We disagree.


                                         -4-
       “[D]istrict courts are allowed wide latitude to weigh the § 3553(a) factors in
each case and assign some factors greater weight than others in determining an
appropriate sentence.” United States v. Meadows, 866 F.3d 913, 920 (8th Cir.
2017). Here, the district court recited the relevant § 3553(a) factors and noted that
it had “considered all of the factors.” It then reviewed the specific mitigating and
aggravating considerations advanced by the parties, including Jefferson’s difficult
childhood, employment history, mental health, education, and prior drug use.
Ultimately, the district court found that its sentence was “the right one” in light of
“all of the circumstances,” particularly considering “the number of guns,” the
presence of “body armor,” and “the amount of cash” involved. Accordingly, the
record demonstrates that the district court carefully considered the relevant factors
and imposed a presumptively reasonable within-guidelines sentence. See United
States v. Williams, 943 F.3d 841, 844 (8th Cir. 2019). We therefore conclude the
district court did not abuse its discretion because Jefferson “must show more than
the fact that the district court disagreed with his view of what weight ought to be
accorded certain sentencing factors.” See Townsend, 617 F.3d at 995.

       For the same reasons, we also conclude that the district court did not abuse
its discretion in denying Jefferson’s request for a downward variance. See United
States v. Acosta, 619 F.3d 956, 962-63 (8th Cir. 2010). Although a district court
may consider the fact that the defendant will serve a mandatory minimum sentence
imposed under § 924(c) in calculating the appropriate sentence for a predicate
offense, Dean v. United States, 581 U.S. ---, 137 S. Ct. 1170, 1176-77 (2017), it is
not required to do so, see United States v. Barron, 557 F.3d 866, 871 (8th Cir.
2009) (noting that a district court’s discretion to vary downward does not mean it
“must disagree with any sentencing guideline, whether it reflects a policy judgment
of Congress or the Commission’s characteristic empirical approach” (emphasis and
internal quotation marks omitted)). Here, the district court properly made an
individualized assessment based on facts and arguments proffered by Jefferson as
required by § 3553(a), and giving the district court’s determination its due
deference, we are unable to conclude it abused its discretion in fashioning

                                         -5-
Jefferson’s sentence. See United States v. Jones, 701 F.3d 327, 330 (8th Cir.
2012).

     For the foregoing reasons, we affirm.
                     ______________________________




                                     -6-